Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.   
Response to Amendment
3.	 Applicant’s amendments filed on 4/08/2022 to claims are accepted and entered. In the amendment, claims 1 and 19 have been amended; Claims 2-4 and 7-18 have been canceled. 
Response to Argument
4.	 Applicant’s arguments filed on 4/08/2022 regarding the prior art have been fully considered, specifically, although a new ground of rejection is necessitated by Applicant’s amendments, the rejection is maintained that prior art Ghods discloses the new feature as demonstrated more fully below.
Claim Rejections - 35 USC § 112
5. 	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The recitation in claim 1, “receiving first temperature measurements; detecting a first change in temperature and a first time associated with the first change in temperature, based on the first temperature measurements; receiving second temperature measurements; detecting a second change in temperature and a second time associated with the second change in temperature, based on the second temperature measurements; determining based at least on the first and second changes in temperature and the first and second times, a rate at which the concrete mixture is poured” are not found in the original disclosure.
	Even though the disclosure discloses in page 6, “For each of the plurality of sensor devices, a respective change in the characteristic and a respective time associated with the change are determined, thereby determining a plurality of changes and a plurality of corresponding times. A build rate for the construction project is determined based on the plurality of changes and a plurality of corresponding times, where the characteristic may be humidity or temperature.”  However, there is no specific in the disclosure mentions regarding the above limitations.
It is noted that there is a relationship between temperature and humidity, but temperature and humidity are measured differently and cannot be interchangeable.
The original specification does not disclose the above limitations as recited in amended claims. Thus, the written description requirement of 112(a), or 112, first paragraph was not satisfied.  
Claim Rejections - 35 USC § 112
6.    	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.	Claims 1, 5-6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 1, “receiving (1) first temperature measurements; detecting a first change in temperature and a first time (1’) associated with the first change in temperature, based on the first temperature measurements; receiving (2) second temperature measurements; detecting a second change in temperature and a second time (2’) associated with the second change in temperature, based on the second temperature measurements” is indefinite. It is unclear how to distinguish a first/second temperature measurement between a plurality of first/second temperature measurements as recited in (1), (1’) and (2), (2’) above? In addition, how to distinguish a change in the first temperature measurements? In other words, how to distinguish a change in the first temperature in a plurality of first temperature measurements? It is unclear whether Applicant means “receiving a first temperature measurement among a plurality of temperature measurements and receiving a second temperature measurement among a plurality of temperature measurements”? further Applicant means “detect a change in temperature based on the change of the first and second temperature measurements?
Further, “determining, based at least on the first and second changes in temperature and the first and second times, a rate at which the concrete mixture is poured at the plurality of locations” is indefinite. It is unclear determine a rate of what?
	Dependent claims are rejected for the same reason as it respective parent claim.
Statement of the 102 and 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
10.	Claims 1, 5-6, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Ghods et al, hereinafter Ghods (US 2017/0284996 – of record). 
As per Claim 1, Ghods teaches a method comprising: 
placing a plurality of sensor devices at a plurality of locations at which a concrete mixture is to be poured (SMAK “sensor” (para 0045) added to the formwork, pars 0080 line 10, 0082 last 2 lines, Fig 8 shows a formwork includes “a series of panels” considered “a plurality of locations), the plurality of sensor devices including a first sensor device disposed at a first location and a second sensor device disposed at a second location (Fig 9 step 945 add SMAKs to concrete before pouring, par 0082 last 5 lines);  pouring the concrete mixture at the plurality of locations (the concrete is poured on site, pars 0065, 0073, 0080); 
receiving first temperature measurements from the first sensor device (receive a plurality of temperature measurements, e.g. 25°C for 3 days “first”, par 0098); 
detecting a first change in temperature and a first time associated with the first change in temperature, based on the first temperature measurements (receive 10°C for 7 days “second”, par 0098); 
receiving second temperature measurements from the second sensor device (receive 10°C for 7 days “second”, par 0098); 
detecting a second change in temperature and a second time associated with the second change in temperature, based on the second temperature measurements (a change between the first and second temperature, e.g. from 25°C for 3 days to 10°C for 7 days, par 0098); and 
determining, based at least on the first and second changes in temperature and the first and second times, a rate at which the concrete mixture is poured at the plurality of locations (e.g. a wetting rate, par 0078, 0068, 0095, 0116)
 As per Claim 5, Ghods teaches the method of claim 1, further comprising: placing the plurality of sensors in a form located at a construction site (para 0003 lines 6-7, 0078, 0082 last 2 lines).
As per Claim 6, Ghods teaches the method of claim 5, wherein the form is associated with a component of a multi-level structure (Fig 8 shows SMAKs mount on
a series of panels, para 0080). 
As per Claim 19, Ghods teaches the method of claim 1, wherein the plurality of locations are associated with a construction project (paras 0003-0004), the method further comprising: causing a user device to display, on a display device, a graphic representation of a structure associated with the construction project and a value representing a build rate (Fig 9, step 965-980, provide projections to the user based on local sensors (SMAKs) (para 0083), based on SMAKs established, e.g. 1 per a cubic meter, or 1 per 2 cubic meters considered “rate build” of concrete, paras 0068-0069, 0073, 0042).
Conclusion 
 11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863